ROBERT P. SMITH, Jr., Judge.
Bruno’s appeal from an order denying his Rule 3.850 motion for postconviction relief urges that a split sentence committing him to the Department of Corrections for five years, three to be served by imprisonment, followed by two on probation, is unlawfully equivalent to a sentence of probation for five years on condition that the subject serve three years in prison. Villery v. Parole and Probation Commission, 396 So.2d 1107 (Fla.1980). We disagree. See Hollingsworth v. State, 394 So.2d 580 (Fla. 5th DCA 1981).
AFFIRMED.
McCORD and ERVIN, JJ., concur.